ON SUGGESTION OF ERROR.
We have decided to overrule the suggestion of error filed in this case.
Our attention is called to this language in the former opinion: "We are of the opinion that the sale as well as the deed thereunder, was void, for the reason that, substantially no notice of the sale was ever posted at the courthouse door." This language, of course, was used with reference only to the record before us, and the determination in the former opinion was based upon the record made and submitted there. The opinion of the court, of course, was intended only to be applied to the case being considered.
Suggestion of error overruled.